691 F.2d 923
In re CHARGE OF JUDICIAL MISCONDUCT.
No. 82-8114.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1982.

ORDER
Before EUGENE A. WRIGHT, Circuit Judge.


1
A complaint alleging misconduct was filed on October 18, 1982, against three circuit judges of this circuit, pursuant to the Ninth Circuit Procedures for Processing Complaints of Judicial Misconduct, 28 U.S.C. § 372(c)(1).  Under § 372(c)(2), the complaint has been referred to me as the next senior circuit judge in regular active service.


2
Two circuit judges entered an order on August 27, 1982 in an action in which this complainant was the petitioner.  The order read:


3
Petitioner's letter, dated June 20, 1982, is construed as a motion for reconsideration of the order of August 14, 1981, denying petitioner's requests for certificates of probable cause.  The motion is denied.


4
Petitioner's motion to refer his requests to Judge Browning is denied.


5
The complaint evidences only a legal disagreement with the judges' decision in the matter.  It is dismissed as inappropriate under the Procedures because it directly relates to the merits of a decision or procedural ruling of the judges.  In re Charge of Judicial Misconduct, 613 F.2d 768, 769 (9th Cir. 1980).


6
The complaint alleging judicial misconduct is dismissed.